DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.

Claim Objections
Claim 25, 52, and 53 is objected to because of the following informalities:  
Claim 25, line 7, it appears that the recitation “said top and bottom chords” can be deleted to simplify and better convey the invention.
Claim 52, line 19, “chord” should be –chord,-- or –chord;--.
Claim 53, line 19, “support,” should be –support.--
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 23 and 25, the recitations “the top chord and the bottom chord only” and “only making consecutive triangular or trapezoidal transverse openings” was not described in the specification at the time the application was filed, and therefore limits the claims in a way which was not sufficiently described at filing.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 23, 25, 49, and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, lines 3-4, the recitation “in the bottom chord direction in a row to the finger groove on said bottom channel” is confusing and renders the claim indefinite. The recitation may contain and typo or the words can be rearranged to better construe the invention. Is Applicant attempting to recite at least one finger fitted in the finger groove of said bottom cord, each of the at least one fingers fitted in a row along a longitudinal direction of the bottom chord? The claims have been interpreted to read the fingers being located in a row along the length of the chord.
Regarding claim 18, line 25, the recitation “no joint between the finger joints in the top and bottom chords” renders the claim indefinite because it is unclear as tom exactly what the recitation defines. First, it is unclear as to what exactly is being defined as “the finger joint” since “the finger joint” lacks proper antecedent basis. Is the finger joint the same as the bottom chord joint? Second, does this mean the truss does not have any other joints besides the finger joints?
Regarding claim 18, lines 26-27, 	it is unclear if the “mortise finger routing” and the “tenon fingers” are the same or different than the finger groove and the fingers which were previously recited.
Regarding claim 18, line 27, the recitation “at least about half chord depth” renders the claim indefinite because the limits of the recitation are unascertainable. What does it mean at be “at least about half”? Can it be less than half and still be “at least about half”?
Regarding claim 25, lines 11-12, it is unclear if the “finger routing” and “a complimentary finger” are the same or different than the finger groove and the at least one finger which were previously recited in claim 25.
Regarding claim 25, lines 15-16, it is unclear if the “tenon finger” is the same or different than the at least one finger which were previously recited in claim 25.
Regarding claim 25, lines 16-20, it is unclear how the peak is part of the support but reaches above the support. How can a portion of the support extend above the support itself?
Regarding claim 25, line 21, the recitation “deep” renders the claim indefinite because the recitation is a relative term and “deep” can have many different interpretations.
Regarding claim 52, lines 16-17, it is unclear if “a matching finger groove” is the same as or different than the finger groove which has been recited previously in the claim.
Regarding claim 52, line 21, the recitation “no joint between the finger joints in the top and bottom chords” renders the claim indefinite because it is unclear as tom 
Claim 53 recites the limitation "said truss structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 53, lines 10-11, it is unclear if the “tenon finger” is the same or different than the at least one finger which were previously recited in claim 25.
Regarding claims 54-55, line 2, the recitation “at least almost completely through” renders the claim indefinite because it is unclear what this means. What are the limits of “at least” combined with “almost completely through”? Having multiple relative terms combined creates indefiniteness and vagueness to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 18, 19, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-55406A to Nagashima (see translation).

Regarding claim 18, Nagashima discloses a glued timber truss (Fig.10, 11) comprising a top chord (2), a bottom chord (3), and two elongated web members (5a, 5b) therebetween, and a bottom chord joint (Fig.11) having at least one finger groove 
Regarding claim 19, wherein the truss is made of laminated veneer limber (Page 6, Paragraph 3).  
Regarding claim 52, Nagashima discloses a glued timber truss comprising a top chord (2), a bottom chord (3), and two elongated web members (5a, 5b) therebetween, and a bottom chord joint (Fig.11) having at least one finger groove (11), said two elongated web members each having at least one finger (13) fitted to the finger groove on said bottom chord, wherein the two elongated web members extends from the finger groove and runs from the bottom chord to the top chord (Fig.10), wherein both of said two elongated web members are adhesively connected to the chord by said bottom chord joint (Page 6, Paragraphs 6 and 7), and wherein both of said two elongated web members have two sides, a proximal side closer (bottom of 5a, 5b) to the bottom chord, and a distal side (top of 5a, 5b) on the opposite side of the bottom chord; wherein a first elongated web member of said two elongated web members has one end cut (top cut parallel to 2) on its distal side making an angle less than 90 degrees (sharp angle of top cut) with at least one finger (13) in said distal end cut and a matching finger in the bottom chord (Fig.11); wherein a second elongated web member of said two elongated web members has one end cut on its distal side (top cut parallel to 2) making an angle less than 90 degrees (sharp angle of top cut) with at least one finger (13) in said distal end cut and a matching finger in the bottom chord (Fig.11); wherein the first elongated web member and the second elongated web member has no joint between the finger joints in the top and bottom chords (any of the members 5a meeting adjacent 5b at the 
Regarding claim 54, further comprising bottom chord routing having a depth that runs at least almost completely through the bottom chord (Fig.11; the routing runs through a significant portion of the chord routing which has been deemed as “at least almost completely through”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-55406A to Nagashima.

Regarding claim 49, Nagashima discloses wherein the first elongated web member is mounted to extend to the top chord (Fig.10). Nagashima also discloses in a different embodiment wherein the first elongated web member extends to the top chord and at least partly above a top chord support (7, Fig.9) of the truss.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a top chord support to the top chord of Nagashima so to provide a means to reinforce the web member chord connection and to prevent displacement of the chord members.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-55406A to Nagashima ion view of US 2,455,217 to Borges.

Regarding claim 23, Nagashima does not specifically disclose wherein the truss includes at least one reinforcing web fitted between the chords with finger joints with their own chord routing at both ends of the reinforcing web and no other webs are fitted in the said routings, and wherein said at least one reinforcing web is fitted by the side of one web of the truss to form two overlapping webs with an X-pattern, or wherein said at least one reinforcing web is used to strengthen the top chord or the bottom chord.  
Borges discloses the truss includes at least one reinforcing web (any of the members 11 beyond a first and second web member) fitted between the chords with their own chord routing at both ends of the reinforcing web (each end of the web has its own routing) and no other webs are fitted in the said routings (Fig. 1), and wherein said at least one reinforcing web is fitted by the side of one web of the truss to form two overlapping webs with an X-pattern (Fig, 2 and 6), or wherein said at least one reinforcing web is used to strengthen the top chord or the bottom chord (any additional web member will strengthen the truss); and wherein the reinforcing web has a joint to the top chord and to the bottom chord only (each end of the reinforcing web is jointed to the top and bottom chord, Fig.6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided individual routings to each web member end as taught by Borges for the finger jo0inted connection of the web members of Nagashima so to concentrate only the forces of each web member to the joint with the .

Response to Arguments
Applicant's arguments filed 25 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that the chord routing of Nagashima is continuous and the current chord routing is discontinuous. This is not found to be persuasive. Nothing in the disclosure of Nagashima, specifically Figures 10(a) and 10(b) show a continuous chord routing. In fact, the figures appear to show the opposite with the dotted lines signifying the routings of the chords, thereby showing discontinuous chord routings. 
Further, Applicant argues that Nagashima teaches a “shallow” chord routing and not a chord routing that is “at least half chord depth”. This is not found to be persuasive. First, the term “shallow” and “deep” are relative terms. Lastly, Nagashima clearly shows in Figure 11 a chord routing which at “at least” “about” half chord depth.
Applicant also argues that the joints of Nagashima are “ineffective” or have “poor resistance” which is not directed to the language of what is recited in the claims and therefore the arguments are deemed moot.
Applicant goes on to present arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hole sizes, chord widths, chord strength, etc.) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635